DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.

Claim Status
Claims 1-45 are pending.
Claims 8, 10, 22-25, and 35-41 are withdrawn as being directed to a non-elected invention, the election having been made on 2/21/2021.
Claims 1-7, 9, 11-21, 26-34, and 42-45 have been examined.

Priority
This application is a CIP of 15/952,004 04/12/2018 ABN
15/952,004 has PRO 62/484,558 04/12/2017

Terminal disclaimer
The terminal disclaimer filed on 4/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,096,643 B2 has been reviewed and accepted. The terminal disclaimer has been recorded.

Withdrawn Rejection
The rejection of claims 4-5, 27, and 33-34 under 35 U.S.C. 103 as being unpatentable over Xiao et al. in view of Ferrer Montiel et al. is withdrawn because the amendment of “no more than one peptide” overcomes the rejection of record.
The rejection of claims 1-3, 6, 9, 13-14, 20-21, 31-32, and 42 over claims 1-2 and 6 of U.S. Patent No. 9,096,643 in view of Xiao et al. is withdrawn because the terminal disclaimer of record overcomes the rejection.

Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42, and 44-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (Front. Bioeng. Biotechnol. Conference Abstract: 10th World Biomaterials Congress, Montréal, Canada, 17 May-22 May, 2016, published online: 30 Mar 2016. See p3, last para of Xiao et al. previously cited 5/10/2021).
The broadest reasonable interpretation of claim 1 is drawn to a method of treating skin with a procedure comprising administering to said patient a topical formulation comprising a biomaterial and no more than one peptide from the peptide formula. The wherein clause does not change the peptide formula or add an additional therapeutic step to the claim; thus, the wherein clause does not further limit the scope of the claims. See MPEP 2111.04 (I) states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” 

    PNG
    media_image1.png
    222
    531
    media_image1.png
    Greyscale
Xiao et al. show administration of chitosan-collagen hydrogel (reading on a biomaterial) with immobilized QHREDGS peptide for accelerating wound closure on skin wound (p2, para 1 and Fig 3). Xiao et al. teach the hydrogel comprising the peptide of QHREDGS applied topically to the skin wound site (p1, para 3; p2, Fig 3). Xiao et al. further teach that the peptide of Ang1 (QHREDGS) has been recognized as an important regulator to treat inflammation and wound healing to accelerate wound healing by promoting re-epithelialization (p2, Discussion), reading on a method of treating skin inflammation comprising topical administration of a peptide (QHREDGS) immobilized chitosan hydrogel in claims 1-3, 14, 20-21, 31-32, and 44-45.
With respect to claim 6, Xiao et al. teach 50 μL hydrogel with conjugated Low-peptide was applied topically to the wound sites (p1, para 4), reading on the hydrogel comprising at least one biomaterial and a solvent.
With respect to claim 9, Xiao et al. teach the hydrogel comprising collagen and chitosan (p2, para 1 and Fig 3).
With respect to claim 13, Xiao et al. show administration of hydrogel comprising chitosan-collagen, which are biodegradable biomaterial (p2, para 1 and Fig 3). The specification disclosed “The stabilizer may be natural or synthetic, and is optionally biodegradable and/or bioerodable” [00109]. Thus, Xiao’s biodegradable chitosan and collagen are reading on stabilizers.
With respect to claim 42, Xiao et al. show the treated patient is a mammal (p2, Fig 3).
Applicant’s Argument
Applicants have amended the independent claims to clarify that the specified peptide is for treatment of skin that was previously treated by a skin treatment procedure on a patient in need thereof (Remarks, p9, para 4).
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive because the argument is not applied to the rejection under the broadest reasonable claim interpretation. The broadest reasonable interpretation of claim 1 is drawn to a method of treating skin with a procedure comprising administering to said patient a topical formulation comprising a biomaterial and no more than one peptide from the peptide formula. The wherein clause does not change the peptide formula or add an additional therapeutic step to the claim; thus, the wherein clause does not further limit the scope of the claims. See the rejection above. For the reasons above, the argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 6-7, 13, 15-19, 26-30, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42, 44-45 and further in view of Radisic et al. (US 2013/0303457 A1, previously cited 5/10/2021).
Claim 7 is drawn to the hydrogel comprising a solvent of water.
Xiao et al. teach a method of treating skin by administering a chitosan hydrogel comprising immobilized peptide (QHREDGS) as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42, and 44-45 above.
Xiao et al. do not explicitly teach a solvent of water in the hydrogel composition.
Similarly, Radisic et al. teach “Cell-protective peptides and uses thereof” (Abstract).
Radisic et al. show the peptide of QHREDGS covalently linked to a biomaterial of Az-Chitosan hydrogel [0076, 0130]. Radisic et al. teach the formulation is administered in distill water or more desirably in saline, phosphate-buffered saline or 5% dextrose solution [0062, page 4], reading on a solvent of water in claims 6-7.
With respect to claim 13, Radisic et al. teach the formulation further comprising stabilizers [0062, page 4].
With respect to claims 15-19, Radisic et al. show the effective amount of the peptide QHREDGS (the instant SEQ ID NO.: 1) is 500 μM [0157, Fig 11].
With respect to claims 26 and 27, Radisic et al. teach the formulation further comprising vegetable oils, wetting agents and/or antimicrobial agent [0062, p4].
With respect to claims 28-30, Radisic et al. show the weight ratio of covalently linked peptide is about 2.2% [0091, Table 1, col 3, 22 x 10-3].
With respect to claims 42-43, Xiao et al. suggest the novel peptide QHREDGS able to promote human keratinocyte survival and diabetic wound healing (title and p1, Introduction), reading on the patient as a human.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Xiao’s method and hydrogel composition with Radisic’s teaching of hydrogel formulation because Xiao et al. teach the use of a hydrogel composition comprising the peptide of QHREDGS and Radisic et al. teach a hydrogel formulation comprising the peptide of QHREDGS in saline, phosphate buffered saline or 5% dextrose solution comprising a solvent of water [0062, page 4]. The combination would have reasonable expectation of success because both references teach chitosan hydrogel comprising an immobilized peptide (QHREDGS).

Applicant Arguments
Applicant argues the amendment overcomes the rejection of record (Remarks, p10, 2nd last para).
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. See response to arguments above.

2.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42, 44-45 and further in view of Dini et al. (J. Microencapsul. 2003; 20: 375-385, previously cited 5/10/2021).
Xiao et al. teach a method of treating skin by administering a chitosan hydrogel comprising immobilized peptide (QHREDGS) as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42, and 44-45 above.
Xiao et al. do not explicitly teach average molecular weight of the hydrogel about 100 Daltons (Da) to about 1,000,000 Da.
Dini et al. teach a method of making cross-linked chitosan hydrogel (Title and Abstract). Dini et al. suggest commercial Chitosan of two different molecular weights (i.e. 70,000 and 750,000) obtained from Fluka Germany (p377, last para, Experimental Materials). Since the molecular weight of the peptide QHREDGS is much less than the two molecular weights of commercial chitosans, the average molecular weight of the chitosan hydrogel would be very close to the molecular weight of the chitosan, reading on the limitation of claim 11.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Xiao’s method and hydrogel composition with Dini's teaching of average molecular weight for a cross-linked chitosan hydrogel because (i) Xiao et al. teach the use of a chitosan hydrogel as a drug carrier and (ii) Dini et al. teach commercial Chitosan of two different molecular weights (i.e. 70,000 and 750,000) can be purchased from Fluka Germany (p377, last para, Experimental Materials). The combination would have reasonable expectation of success because both references teach chitosan.
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. See response to arguments above.

3.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42, 44-45 and further in view of Prajapati et al. (J Sci Technol. 2010; 21:43-52, previously cited 5/10/2021).
Claim 12 is drawn to the hydrogel has viscosity from about 100 to about 10,000 cps. 
Xiao et al. teach a method of treating an inflammatory diabetic wound by administering a chitosan hydrogel cross-linked peptide (QHREDGS) as applied to claims 1-3, 6, 9, 13-14, 20-21, 31-32, 42, and 44-45 above. 
Xiao et al. do not explicitly teach viscosity of the chitosan hydrogel.
Prajapati et al. teach cross-linked chitosan hydrogel for topical application (Title and p43, introduction). Prajapati et al. suggest the viscosity of a chitosan hydrogel can be optimized ranging from 100-500 cps for Chitosan HW and 20-100 cps for chitosan LW (p44, Experimental Materials). Prajapati et al. further teach cross-linking can drastic increase viscosity (p46 last para bridging to p47 para I; p50, Table 1-2). Table 2 shows viscosity of cross-linked chitosan HW (G3 and G4) ranging from about 7892 to 13216 cps and cross-linked chitosan HW (G7 and G8) ranging from about 935 to 4028 cps, reading on the limitation of claim 12.

    PNG
    media_image2.png
    388
    624
    media_image2.png
    Greyscale








Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. See response to arguments above.

New Ground of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-45 are rejected under 35 U.S.C. 101. The claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 44-45 are “USE claim” and fail to recite steps for the method of using. See MPEP 2173.05(q)(I)  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 44-45 are unclear because claims 44-45 are “Use Claim” but fail to recite steps, rendering the metes and bounds indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-6, 9, 13-14, 20-21, 31-34 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (Arch Facial Plast Surg. 1999;1:159-164) in view of Xiao et al. (Front. Bioeng. Biotechnol. Conference Abstract: 10th World Biomaterials Congress, Montréal, Canada, 17 May-22 May, 2016, published online: 30 Mar 2016. See p3, previously cited 5/10/2021). 

    PNG
    media_image3.png
    398
    500
    media_image3.png
    Greyscale
Claim 1 is drawn to a method of treating skin with a procedure comprising administering to said patient a topical formulation comprising a biomaterial and no more than one peptide from the peptide formula. The wherein clause does not change the peptide formula or add an additional therapeutic step to the claim; thus, the wherein clause does not further limit the scope of the claims.
Greene et al. teach “Ex Vivo Laser Skin Treatment for Histological Analysis” (Title). Greene et al. teach skin injury and inflammation resulting from laser treatment of the skin  (p161, Fig 1A).
Greene et al. do not teach administration of a peptide from the peptide formula to treat inflammatory skin resulting from laser treatment of the skin. 
Xiao et al. show administration of chitosan-collagen hydrogel (reading on a biomaterial) with immobilized QHREDGS peptide for accelerating wound closure of skin wound (p2, para 1 and Fig 3). Xiao et al. teach the hydrogel comprising the peptide of QHREDGS applied topically to the skin wound site (p1, para 3; p2, Fig 3). Xiao et al. further teach that the peptide of Ang1 (QHREDGS) has been recognized as an important regulator to treat skin inflammation and 
    PNG
    media_image1.png
    222
    531
    media_image1.png
    Greyscale
wound healing by promoting re-epithelialization of the skin shown below (p2, Fig 3A-3B & Discussion-para 1), reading on claims 1 and 44-45. 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to administer Xiao’s therapeutic composition to treat Greene’s laser treated skin because (a) Greene et al. teach laser treatment of the skin causing skin inflammation (p161, Fig 1A) and Xiao et al. suggest administration of the anti-inflammatory peptide of Ang1 (QHREDGS) to treat skin inflammation and wound healing by promoting re-epithelialization of the skin (p2, Fig 3A-3B & Discussion-para 1). The combination would have reasonable expectation of success because both references teach skin inflammation.
With respect to claims 2-3, 14, 20-21, and 31-32, Xiao et al. show administration of chitosan-collagen hydrogel (reading on a biomaterial) with immobilized QHREDGS peptide for accelerating wound closure on skin wound (p2, para 1 and Fig 3).
With respect to claims 4-5 and 33-34, Greene et al. teach skin injury and inflammation resulting from laser treatment of the skin (p161, Fig 1A).
With respect to claim 6, Xiao et al. teach 50 μL hydrogel with conjugated Low-peptide was applied topically to the wound sites (p1, para 4), reading on the hydrogel comprising at least one biomaterial and a solvent.
With respect to claim 9, Xiao et al. teach the hydrogel comprising collagen and chitosan (p2, para 1 and Fig 3).
With respect to claim 13, Xiao et al. show administration of hydrogel comprising chitosan-collagen, which are biodegradable biomaterial (p2, para 1 and Fig 3). The specification disclosed “The stabilizer may be natural or synthetic, and is optionally biodegradable and/or bioerodable” [00109]. Thus, Xiao’s biodegradable chitosan and collagen are reading on stabilizers.
With respect to claim 42, Xiao et al. show the treated patient is a mammal (p2, Fig 3).
With respect to claim 43, Greene et al. teach the patient is a human (p159, col 1, Background).

2.	Claims 6-7, 13, 15-19, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. in view of Xiao et al. as applied to claims 1-6, 9, 13-14, 20-21, 31-34, 42-45 and further in view of Radisic et al. (US 2013/0303457 A1, previously cited 5/10/2021).
Claim 7 is drawn to the hydrogel comprising a solvent of water.
Greene et al. in view of Xiao et al. teach a method of treating skin after laser skin treatment comprising administering to said patient a topical formulation comprising one peptide from the peptide formula immobilized in a hydrogel as applied to claims 1-6, 9, 13-14, 20-21, 31-34, and 42-45 above.
Greene et al. in view of Xiao et al. do not explicitly teach a solvent of water in the hydrogel composition. 
Radisic et al. show the peptide of QHREDGS covalently linked to a biomaterial of Az-Chitosan hydrogel [0076, 0130]. Radisic et al. teach the formulation is administered in distill water or more desirably in saline, phosphate-buffered saline or 5% dextrose solution [0062, page 4], reading on a solvent of water in claims 6-7.
With respect to claim 13, Radisic et al. teach the formulation further comprising stabilizers [0062, page 4].
With respect to claims 15-19, Radisic et al. show the effective amount of the peptide QHREDGS (the instant SEQ ID NO.: 1) is 500 μM [0157, Fig 11].
With respect to claims 26 and 27, Radisic et al. teach the formulation further comprising vegetable oils, wetting agents and/or antimicrobial agent [0062, p4].
With respect to claims 28-30, Radisic et al. show the weight ratio of covalently linked peptide is about 2.2% [0091, Table 1, col 3, 22 x 10-3].
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Greene et al. in view of Xiao et al.) with Radisic’s teaching of hydrogel formulation because (a) Greene et al. in view of Xiao et al. teach the use of a hydrogel composition comprising the peptide of QHREDGS and (b) Radisic et al. teach a hydrogel formulation comprising the peptide of QHREDGS in saline, phosphate buffered saline or 5% dextrose solution comprising a solvent of water [0062, page 4]. The combination would have reasonable expectation of success because both references teach chitosan hydrogel comprising an immobilized peptide (QHREDGS).


3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. in view of Xiao et al. as applied to claims 1-6, 9, 13-14, 20-21, 31-34, 42-45 and further in view of Dini et al. (J. Microencapsul. 2003; 20: 375-385, previously cited 5/10/2021).
Claim 11 is drawn to the hydrogel has an average molecular weight of about 100 Daltons (Da) to about 1,000,000 Da.
Greene et al. in view of Xiao et al. teach a method of treating skin after laser skin treatment comprising administering to said patient a topical formulation comprising one peptide from the peptide formula immobilized in a hydrogel as applied to claims 1-6, 9, 13-14, 20-21, 31-34, and 42-45 above.
Greene et al. in view of Xiao et al. do not explicitly teach average molecular weight of the hydrogel about 100 Daltons (Da) to about 1,000,000 Da.
Dini et al. teach a method of making cross-linked chitosan hydrogel (Title and Abstract). Dini et al. suggest commercial Chitosan of two different molecular weights (i.e. 70,000 and 750,000) obtained from Fluka Germany (p377, last para, Experimental Materials). Since the molecular weight of the peptide QHREDGS is much less than the two molecular weights of commercial chitosans, the average molecular weight of the chitosan hydrogel would be very close to the molecular weight of the chitosan, reading on the limitation of claim 11.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Greene et al. in view of Xiao et al.) with Dini's teaching of average molecular weight for a cross-linked chitosan hydrogel because (i) Greene et al. in view of Xiao et al. teach the use of a chitosan hydrogel as a drug carrier and (ii) Dini et al. teach commercial Chitosan of two different molecular weights (i.e. 70,000 and 750,000) can be purchased from Fluka Germany (p377, last para, Experimental Materials). The combination would have reasonable expectation of success because both Xiao et al. and Dini et al. teach chitosan.

4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. in view of Xiao et al. as applied to claims 1-6, 9, 13-14, 20-21, 31-34, 42-45 and further in view of Prajapati et al. (J Sci Technol. 2010; 21:43-52, previously cited 5/10/2021).
Claim 12 is drawn to the hydrogel has viscosity from about 100 to about 10,000 cps. 
Greene et al. in view of Xiao et al. teach a method of treating skin after laser skin treatment comprising administering to said patient a topical formulation comprising one peptide from the peptide formula immobilized in a hydrogel as applied to claims 1-6, 9, 13-14, 20-21, 31-34, and 42-45 above.
Greene et al. in view of Xiao et al. do not explicitly teach viscosity of the chitosan hydrogel.

    PNG
    media_image2.png
    388
    624
    media_image2.png
    Greyscale
Prajapati et al. teach cross-linked chitosan hydrogel for topical application (Title and p43, introduction). Prajapati et al. suggest the viscosity of a chitosan hydrogel can be optimized ranging from 100-500 cps for Chitosan HW and 20-100 cps for chitosan LW (p44, Experimental Materials). Prajapati et al. further teach cross-linking can drastic increase viscosity (p46 last para bridging to p47 para I; p50, Table 1-2). Table 2 shows viscosity of cross-linked chitosan HW (G3 and G4) ranging from about 7892 to 13216 cps and cross-linked chitosan HW (G7 and G8) ranging from about 935 to 4028 cps, reading on the limitation of claim 12.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Greene et al. in view of Xiao et al.) with Prajapati’s viscosity of a chitosan hydrogel because Prajapati et al. suggest viscosity of a cross-linked chitosan hydrogel for topical formulation can be optimized by the molecular weight and the concentration of cross-linked chitosan (p50, Table 1-2). The combination would have reasonable expectation of success because both Xiao et al. and Prajapati et al. teach cross-linked chitosan hydrogel.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
11-August-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615